DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application No. 16/472,865 filed on 7/24/2022.  Claims 1-2, 5-6, 13, and 16-26 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. §112 Rejections
While the cancellation of claim 14 renders the previous §112 rejection of claim 14 moot, applicant's amendments and accompanying arguments, for claim 13, filed 7/24/2022 have been fully considered but they are not persuasive. While it is recognized that applicant amended claim 13 to include the features of the sensor system of claim 1, claim 13 still recites “A vehicle comprising the sensor system of claim 1” (Emphasis added). Thus, it is still unclear whether claim 13 is an independent claim or one dependent on claim 1. Examiner recommends amending claim 13 to remove all incorporation of the separate independent claim 1. 

35 U.S.C. §101 Rejections
Applicant’s arguments, filed 7/24/2022, with respect to the §101 have been fully considered and are persuasive.  The outstanding §101 rejection of claims 1-2, 5-6, and 13 has been withdrawn. 

35 U.S.C. §102 and §103 Rejections
Applicant’s amendments and accompanying arguments, filed 7/24/2022, with respect to the rejection(s) of claim(s) 1, 8, and 13 under §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Michael US 5,467,072, in detail below.

Election/Restrictions
Newly submitted claims 18-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 18-26 are directed towards a method of calibrating a sensor system, whereas the originally filed invention, as well as current claim 1, was directed towards a sensor system including a radar array conformally integrated on a portion of a vehicle. The original claims and the newly claimed invention of claims 18-26 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the sensor system including a conformally integrated radar array can be used in a materially different process by detecting and assessing obstacles about a vehicle.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant’s claims 13 are towards a “vehicle” in dependent claims 13, however said dependent claim is dependent from a method claim, claim 1, respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael US 5,467,072 (“Michael”).

As to claims 1 and 13, Michael discloses vehicle with a sensor system, comprising:
at least one radar sensor array conformally integrated on portions of the vehicle (see at least Abstract; the phased array radar includes a flexible antenna array that may be mounted conformally on existing automobiles without detracting from their design curvature), wherein the at least one radar array is arranged as a plurality of antenna elements comprising receivers and transmitters (see at least Fig 7, elements 65; col 7, lines 6-33; antenna module 65 includes a plurality of separate individual dipole elements 50); and 
an analysis system receiving radar data from the at least one radar sensor array and thereby generating sensor data (see at least Fig 5, element 60; col 6, lines 13-17; the return signals are mixed together at a coherent detector 72 which, in conjunction with an output signal from the oscillator 63, provides a signal back to the microprocessor 60 indicative of the location of a radar target).
As to claim 5, Michael disclsoses wherein the at least one radar sensor array is conformally mounted further at least partially on a side portion of the vehicle (see at least Fig 1, elements 18 and 19; col 3, lines 50-60; vehicle 12 is provided with a pair of phased array radar systems 18 and 19 providing coverage to opposing sides of the vehicle 12…).

As to claim 17, Michael discloses wherein the at least one radar sensor array is conformally incorporated at least into one of around a windscreen, into a headlight, into a portion of the vehicle or into a chassis (see at least Abstract; the phased array radar includes a flexible antenna array that may be mounted conformally on existing automobiles without detracting from their design curvature).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael in view of Levinson et al. US 9,612,123 (“Levinson”).

As to claim 2, Michael fails to explicitly disclose further comprising at least one image sensor mounted on the vehicle, wherein the image sensor is used to calibrate the sensor system based on sensor data from the at least one radar sensor array. However, Levinson teaches further comprising at least one image sensor mounted on the vehicle (see at least Fig 3A, elements 340; image capture sensors), wherein the image sensor is used to calibrate the sensor system based on sensor data from the at least one radar sensor array (see at least col 14, lines 18-45; the pose and orientation of a sensor, such as a camera, Lidar sensor, radar sensor, etc. may be calibrated relative to other sensors). 
Thus, Michael discloses a sensor system and Levinson teaches an image sensor and using the image sensor to calibrate the sensor system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Michael, with the sensor calibration taught by Levinson, because it would allow the system to self-calibrate while in operation using a comparison of metrics between the various sensor types. 

As to claim 6, Michael fails to explicitly disclose wherein the at least one image sensor is mounted on a top portion of the vehicle. However, Levinson teaches wherein the at least one image sensor is mounted on a top portion of the vehicle (see at least Fig 3A, elements 340; image capture sensors).
Thus, Michael discloses a sensor system and Levinson teaches an image sensor and using the image sensor to calibrate the sensor system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Michael, with the sensor calibration taught by Levinson, because it would allow the system to self-calibrate while in operation using a comparison of metrics between the various sensor types. 

As to claim 16, Michael fails to explicitly disclose wherein the image sensor is one of a lidar or a camera. However, Levinson teaches wherein the image sensor is one of a lidar or a camera (see at least Fig 3A, elements 340; image capture sensors).
Thus, Michael discloses a sensor system and Levinson teaches an image sensor and using the image sensor to calibrate the sensor system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Michael, with the sensor calibration taught by Levinson, because it would allow the system to self-calibrate while in operation using a comparison of metrics between the various sensor types. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668